DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-09-07 (herein referred to as the Reply) where claim(s) 1-3, 5-9, 16, 20-28 are pending for consideration.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yao_982 (US20200382982) in view of Byun_291 (US20210235291)
Claim(s) 1, 16, 20
Yao_982 teaches
	receiving a data packet; Intermediate device receives data packet. <FIG(s). 2, 3, 8; para. 0005, 0384, 0388-0398, 0402-0410, 0421-0427>.
	determining a next hop node for the data packet, based on next hop node information comprised in first routing information, Received data includes at least an destination identifier, which in conjunction with mapping information, is used to identify a next hop node toward the destination. <FIG(s). 2, 3, 8; para. 0384, 0388-0398, 0402-0410, 0421-0427>.
the first routing information being received from a backhaul node; The disclosed nodes are backhaul nodes using backhaul links on the network side <FIG(s). 1, 2, 3; para. 0003-0004 0008, 0289, 0294; Background>.
However, in other embodiments Yao_982 teaches
	determining, for the next hop node, a channel on which to transmit the data packet, based on the next hop node information comprised in second routing information received from a backhaul node; and The data carries a channel identifier, and the channel identifier is used to instruct a device receiving the data to transmit the data to a next-hop device based on the channel identifier. <FIG(s). 2, 3, 9; para. 0037, 0306-0309, 0382-0383>.
	transmitting the data packet on the channel to the next hop node. Intermediate device transmits packet to next hop on the identified channel. <FIG(s). 2, 3, 9; para. 0037, 0306-0309, 0382-0383>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Yao_982, as discussed herein, with other embodiment(s) disclosed by Yao_982. One of ordinary skill in the art would have been motivated to make this modification in order to ensure quality of communication in a multiple hop network when links quality deteriorates. See para. 0004, 0294.
While Yao_982 teaches the disclosed implementations occurring in a backhaul network and explicitly discloses an IAB donor base station as the fourth device, Yao_982 does not explicitly teach that each of the backhaul devices, that transmits the destination identifier/channel identifiers, are IAB donor nodes. <FIG(s). 1, 2, 3; para. 0003-0004 0008, 0289, 0294; Background>. That is:
Yao_982 does not explicitly teach
backhaul node being particularly an integrated access backhaul (IAB) donor node
However in a similar endeavor, Byun_291 teaches
backhaul node being particularly an integrated access backhaul (IAB) donor node. The IAB-donor-CU(-CP) sends routing information <para. 0153-0154, 0168-0170>.
That is, Yao_982 teaches the overall principle operations of the claimed invention in that Yao_982 teaches a backhaul node that determines a next hop node and determines a channel based on information received from another backhaul node. While Yao_982 teaches and even suggest the information can be received from an IAB node, the Examiner provide Byun_291 to explicitly demonstrate it is known in the art that a backhaul node can be a IAB donor node. 
Note, in addition to simply satisfying the deficiency of Yao_982 in the respect that Yao_982 doesn’t explicitly teach each intermediate node being an IAB donor node, Byun_291 additionally teaches
	determining a next hop node for the data packet, based on next hop node information comprised in first routing information, The IAB-donor-CU(-CP) sends routing information for the DL data traffic to IAB-donor-DU and IAB-node(s) on routing path which the DL user data/DL data traffic is delivered. During DL traffic delivery, the IAB-donor-DU and IAB-node(s) on routing path use the routing information to forward the data to the next hop in the path toward the destination. <para. 0153-0154, 0168-0169>.
the first routing information being received from an integrated access backhaul (IAB) donor node; The IAB-donor-CU(-CP) sends routing information <para. 0153-0154, 0168-0170>.
Accordingly Byun_291 demonstrates that IAB donor nodes can be backhaul nodes and that IAB donor nodes send next hop node information to other backhaul nodes.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 with the embodiment(s) disclosed by Byun_291. One of ordinary skill in the art would have been motivated to make this modification in order to provide a link congestion detection in a wireless communication system. See para. 0001.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yao_982 (US20200382982) in view of Byun_291 (US20210235291), and further view of R2-1905115 (NPL: R2-1905115 Routing function and configuration)
Claim(s) 2
Yao_982 does not explicitly teach
wherein the first node comprises an IAB node arranged to communicate backhaul traffic wirelessly with at least one of a parent node or a child node; and
	wherein the data packet comprises an IAB data packet.
However in a similar endeavor, R2-1905115 teaches
wherein the first node comprises an IAB node arranged to communicate backhaul traffic wirelessly with at least one of a parent node IAB node can have a parent node in which implicitly it can communicate with for forwarding packets in the backhaul wireless links <Section 2.2>
	wherein the data packet comprises an IAB data packet.  IAB forwards respective traffic which includes communicating to and from packets in the wireless backhaul <Introduction, Section: 2 >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 and Byun_291 with the embodiment(s) disclosed by R2-1905115. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP specifications.
Claim(s) 3
Yao_982 does not explicitly teach
wherein the IAB data packet is received from an uplink or downlink node.
However in a similar endeavor, R2-1905115 teaches
wherein the IAB data packet is received from an uplink or downlink node. Embodiments are applicable to for downlink transmission to a destination IAB or uplink transmission <Section: Introduction, 2.1, 2.2 >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 and Byun_291 with the embodiment(s) disclosed by R2-1905115. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP specifications.
Claim(s) 5
Yao_982 does not explicitly teach
wherein for uplink communication, the first routing information further comprises, for each target next hop node for an uplink, a cell identifier or a cell group identifier of a cell supported by the target next hop node to which the first node attaches.
However in a similar endeavor, R2-1905115 teaches
wherein for uplink communication, the first routing information further comprises, for each target next hop node for an uplink, a cell identifier or a cell group identifier of a cell supported by the target next hop node to which the first node attaches. Routing information can include Cell ID <Section 2.2>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 and Byun_291 with the embodiment(s) disclosed by R2-1905115. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP specifications.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yao_982 (US20200382982) in view of Byun_291 (US20210235291), and further view of LEE_846 (US20180337846)
Claim(s) 6
Yao_982 does not explicitly teach
wherein for downlink communication the first routing information comprises, for each target next hop node for a downlink, at least one of: 
a cell-radio network temporary identifier (C-RNTI) of the target next hop node;
a C-RNTI of the target next hop node combined with a cell identifier or a cell group identifier of a cell supported by the first node to which the target next hop node attaches; or 
a backhaul adaptation protocol (BAP) address of the target next hop node.
However in a similar endeavor, LEE_846 teaches
wherein for downlink communication the first routing information comprises, for each target next hop node for a downlink, at least one of: 
a cell-radio network temporary identifier (C-RNTI) of the target next hop node; Next hop routing information includes information mapping LCID and C-RNTI. Embodiments are applicable to downlink channels <FIG(s). 10, 12, 13, 9; para. 0004-0005, 0037, 0086, 0094-0099, 0116-0135>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 and Byun_291 with the embodiment(s) disclosed by LEE_846. One of ordinary skill in the art would have been motivated to make this modification in order to improve routing techniques in newer technologies, for example reducing routing information updating overhead. See Introduction, para. 0123; FIG(S). 10.
Claim(s) 7
The claim is directed to features that only further narrow alternative embodiment of base claim 6 (the BAP address embodiment). Since the rejection to base claim 6 is anticipated using another embodiment (C-RNTI embodiments), claim 7 is anticipated for the reasons given for claim 6. 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yao_982 (US20200382982) in view of Byun_291 (US20210235291), and further view of Luo_930 (US20200351930)
Claim(s) 21, 25
Yao_982 does not explicitly teach
wherein the next hop node information comprised in the first routing information comprises a backhaul adaptation protocol (BAP) address of the next hop node.
However in a similar endeavor, Luo_930 teaches
	wherein the next hop node information comprised in the first routing information comprises a backhaul adaptation protocol (BAP) address of the next hop node. The BAP routing identifier may include a BAP address of a destination IAB-node and a BAP path identifier. A routing identifier, as described herein, may refer to a unique identifier in downlink control information that identifies the next-hop node for a low-latency packet <para. 0109>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 and Byun_291 with the embodiment(s) disclosed by Luo_930. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods, systems, devices, and apparatuses that support in-advance scheduling for low latency traffic. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yao_982 (US20200382982) in view of Byun_291 (US20210235291), and further view of LIU_930 (US20210377930)
Claim(s) 22, 26
Yao_982 does not explicitly teach
wherein the second routing information comprises a unique identifier assigned to each channel by the IAB donor node.
However in a similar endeavor, LIU_930 teaches
	wherein the second routing information comprises a unique identifier assigned to each channel by the IAB donor node. IAB donor DU allocates LCID to logical channels mapped to BH RLC channel <FIG(s). 3; para. 0006-0007, 0080-0081, 0085>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 and Byun_291 with the embodiment(s) disclosed by LIU_930. One of ordinary skill in the art would have been motivated to make this modification in order to provide a data transmission method and an apparatus, to implement user plane data transmission in an IAB system, for example using service attribute information for BH RLC. See Summary.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yao_982 (US20200382982) in view of Byun_291 (US20210235291), and further view of Wang_604 (US20070072604)
Claim(s) 23, 27
Yao_982 does not explicitly teach
wherein the second routing information comprises a mapping table comprising 
an identifier (ID) of an ingress radio link control (RLC) channel and 
an ID of an egress RLC channel derived from the ingress RLC channel.
However in a similar endeavor, Byun_291 teaches
ingress and egress channels that are RLC channels Channel between backhaul nodes can be a BH RLC channel  <FIG(s). 11; para. 0011, 0013-0014, 0122, 0136-0141; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 with the embodiment(s) disclosed by Byun_291. One of ordinary skill in the art would have been motivated to make this modification in order to provide a link congestion detection in a wireless communication system. See para. 0001.
However in a similar endeavor, Wang_604 teaches
wherein the second routing information comprises a mapping table comprising  an identifier (ID) of an ingress channel and an ID of an egress channel derived from the ingress channel. CID mapping table includes a mapping of ingress and egress CIDs for a relay station for routing data. <FIG(s). 5, 6; para. 0062-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 and Byun_291 with the embodiment(s) disclosed by Wang_604. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods in router configuring of intermediate nodes, such as relay stations. See Background, Summary.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yao_982 (US20200382982) in view of Byun_291 (US20210235291), and further view of DODSON_756 (US20160154756)
Claim(s) 24, 28
Yao_982 does not explicitly teach
wherein determining the next hop node comprises determining the next hop node according to at least one of: 
current status of egress backhaul (BH) links;	or 
feedback received from child nodes on any downstream congestion.
However in a similar endeavor, DODSON_756 teaches
wherein determining the next hop node comprises determining the next hop node according to at least one of: 
feedback received from child nodes on any downstream congestion. Next hop is determined based on next hop congestion feedback from neighboring switches. In one embodiment, the neighbors are downstream within a network tree and therefore would be considered a children node. <FIG(s). 12, 13, 14; para. 0005, 0007, 0023, 0195-0200, 0221-0228; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yao_982 and Byun_291 with the embodiment(s) disclosed by DODSON_756. One of ordinary skill in the art would have been motivated to make this modification in order to provide handle routing over multiple paths and provide congestion messaging among network nodes to avoid congested paths. See para. 0004; Summary.

Allowable Subject Matter

Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 8, 9
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).
Reasons for Allowance
Claim 8 recites
wherein the first routing information is dynamically assigned according to whether the BAP address is shorter than the C-RNTI or the C-RNTI combined with the cell identifier or the cell group identifier.
That is, the first routing information, which is informed used to determine a next hop node for a data packet, is dynamically assigned accordance to whether a BAP address of the target next hop node includes a length that is shorter than C-RNTI or the C-RNTI+cell_ID or C-RNTI+cell_groupID.
Closest art Byun_291 teaches an IAB donor node that sends/assigns routing information that receivers used to determine next hops but does not teach dynamic assignment of the routing information based on an address being shorter than a C-RNTI-based data structure. Claim 9 depends on base claim 8 and is allowable for the same reasons.

Relevant Cited References
US20190007185
US20190098673
US20210014768
US20170188400

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415